DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 09/22/2021 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Terminal Disclaimer
The terminal disclaimer filed on 09/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,330,559 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
Applicant argues the informalities leading to the claim objection has been cured. The examiner agrees and withdraws the claim objection.


Applicant argues the 09/22/2021 terminal disclaimer makes moot the non-statutory double patenting rejection. The examiner agrees and withdraws the non-statutory double patenting rejection.
Applicant argues deficiencies leading to the rejection of certain claims under 35 USC § 112 (b) have been corrected. The examiner is persuaded and the 35 USC § 112 (b) rejection is withdrawn.
Applicant argues the claims are in condition for allowance. Regarding this argument, please see the examiner’s amendment and allowable subject matter sections below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward E. Clair on 11/24/2021.

The application has been amended as follows: 


	providing an emitter bond tester having a fluid chamber filled at least partially with fluid, an inlet and an outlet through which an irrigation drip line tubing passes, the tubing having at least one emitter bonded therein with an outlet opening in the tubing positioned proximate an outlet of the emitter, at least a portion of the tubing traveling below a surface of the fluid and the emitter bond tester further including at least one 
	passing the drip line tubing through the emitter bond tester to determine if a problem exists with the bond between the emitter and the tubing; and
	monitoring, with the at least one display, meter or camera, air escaping from the outlet opening in the tubing to detect air bubbles at or above a predetermined threshold indicating a problem exists with the bond between the emitter and the tubing.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, although Bach discloses a method of detecting manufacturing malfunctions of irrigation tubing with drippers including the steps of providing a manufacturing line with a tester with a vacuum cooling tank filled with cooing fluid having an inlet and outlet through which irrigation tubing with preinstalled drippers pass, the tubing passing below the surface of the fluid and a camera monitoring the fluid to detect the presence of bubbles indicating the tubing having at least one emitter bonded therein with an outlet opening in the tubing positioned proximate an outlet of the emitter and monitoring, with the at least one display, meter or camera, air escaping from the outlet opening in the tubing to detect air bubbles at or above a predetermined threshold indicating a problem exists with the bond between the emitter and the tubing, in combination with the remaining limitations of the claims.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 6, although Bach discloses a method of detecting malfunctioning irrigation tubing with drippers including the steps of providing an extruder, die feeder, welding means, cooling station with a vacuum cooling tank filled with cooing fluid through which irrigation tubing with preinstalled drippers pass and a camera monitoring the fluid to detect the presence of bubbles indicating malfunctions in the manufacturing process, perforating station, and spooler; Bach does not disclose a tester position after a perforator monitoring the perforations for air bubbles escaping at or above a threshold. Furthermore, no other prior art can be bound to motivate or teach applicant’s method including positioning an emitter bond tester in the system downstream of the perforator; and via the emitter bond tester, detecting excessive air bubbles escaping from an outlet opening at or above a predetermined threshold associated with an emitter that is poorly bonded to the drip line tubing, in combination with the remaining limitations of the claims.


Regarding claim 9, although Bach discloses a method of detecting malfunctioning irrigation tubing with drippers including the steps of providing an extruder, die feeder, welding means, calibrating means, cooling station with a vacuum cooling tank filled with cooing fluid through which irrigation tubing with preinstalled drippers pass and a camera monitoring the fluid to detect the presence of bubbles indicating malfunctions in the manufacturing process, and perforating station; Bach does not disclose a second vacuum tank after a perforator monitoring the perforations for air bubbles escaping at or above a threshold. Furthermore, no other prior art can be bound to motivate or teach applicant’s method including a second downstream vacuum tank for monitoring air bubbles escaping from the outlet openings, wherein the second downstream vacuum tank is installed downstream of the puncturing mechanism; and monitoring air bubbles escaping from the outlet openings via the second downstream vacuum tank to check the bond between the emitter and surrounding conduit, wherein monitoring air bubbles comprises detecting air bubbles at or above a predetermined threshold escaping from the outlet opening indicative of a problem with the bond between the emitter and surrounding conduit, in combination with the remaining limitations of the claims.
The dependent claims are allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.




/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/Eric S. McCall/Primary Examiner, Art Unit 2856